Title: [Tuesday April 30. 1776.]
From: Adams, John
To: 


      Tuesday April 30. 1776. Congress took into Consideration the Report of the Committee on General Washingtons Letter of the 24 of March, whereupon resolved as in the Journal. Of some importance but nothing to the great Objects still kept out of Sight.
      The Delegates from New Jersey having laid before Congress a number of Bills counterfeited to imitate the continental Bills of Credit
      Resolved that a Committee of six be appointed to consider of this matter and report thereon to Congress.
      The Members chosen Mr. W. Livingston, Mr. McKean, Mr. Sherman, Mr. J. Adams, Mr. Braxton and Mr. Duane. Adjourned to Thursday.
     